PER CURIAM.
Appellant seeks reversal of a judgment of the trial court awarding attorney’s fees in the amount of $4,200 to appellee The Dublin Company pursuant to section 57.-105, Florida Statutes (1983).
The attorney's fee award was incorporated in a final judgment entered in favor of defendant The Dublin Company and against appellant in appellant’s action for contribution and indemnity against The Dublin Company and its liability insurer, Old Republic Insurance Company. The subject action arose out of a separate suit brought against appellant by an individual who claimed to have been injured on a site at which appellant was the general contractor and appellee The Dublin Company was a subcontractor. Subsequent to The Dublin Company’s filing of a motion for summary judgment and in conjunction with the settlement of the separate personal injury lawsuit, appellant filed a notice of voluntary dismissal of the subject action against appellees. The trial court found in awarding attorney’s fees that there was “a complete absence of an issue of either law or fact, which suggests, hints at, or raises an inference that The Dublin Company was somehow involved in the plaintiff’s accident.”
Upon consideration of the record, briefs and arguments of counsel, we have concluded that the trial court did not err in awarding attorney’s fees to appellee. We find that the record supports the court’s findings and the award of attorney’s fees pursuant to section 57.105. See Parrino v. Ayers, 469 So.2d 837 (Fla. 5th DCA), review denied, 479 So.2d 118 (Fla.1985); Keen v. Bernardo, 452 So.2d 1138 (Fla. 2d DCA 1984). Therefore the judgment appealed is affirmed.
Affirmed.